NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
GPX INTERNATIONAL TIRE CORPORATION AND
HEBEI STARBRIGHT TIRE CO., LTD.,
Plain,tiffs-Appellees,
AND
TIANJIN UNITED TIRE & RUBBER
INTERNATIONAL CO., LTD.,
Plaintiff-Appellee, (
vs lo
UNITED STATES,
Defendant-Appellant,
AND
TITAN TIRE CORPORATION AND UNITED STEEL,
PAPER AND FORESTRY, RUBBER,
MANUFACTURING, ENERGY, ALLIED
INDUSTRIAL AND SERVICE WORKERS
INTERNATIONAL UNION, AFL-CIO-CLC,
Defen,dants-Appellan,ts,
AND
BRIDGESTONE AMERICAS, INC. AND
BRIDGESTONE AMERICAS TIRE OPERATIONS,
LLC,
Defendants-AppelIan,ts.

GPX INTL TIRE CORP V. US 2
2011-1107, -1108, -1109
Appeals from the United States Court of Internationa1
Trade in consolidated case no. 08-CV-0285, Judge Jane A.
Restani.
ON MOTION
Before GAJARsA, Circu,it Judge.
0 R D E R
The Bureau of Fair Trade for Imports and Exports
(`BOFT), Ministry of Commerce, of the Peop1e’s Rep_ub1ic of
China moves to file a brief amicus curiae in support of the
plaintiffs-appe11ees. GPX Internationa1 Tire Coi'p0ration,
Hebei Starbright Tire Co., Ltd., and Tianjin Unibed Tire &
Rubber Internationa1 Co. Ltd. consent to the fi]ing. Titan
Tire Corporation/USW, Bridgestone A1nericas Inc., and
Bridgestone Americas Tire Operations, LLC defer to the
discretion of the court. The United Sta.tes opposes.
Upon consideration thereof,
IT ls ORDEREo THAT:
The motion for leave to file brief as amici curiae is
granted
FoR THE CoURT
HA¥ 1 8  /s/ Jan Horba1y
Date J an Horbaly
CIerk
U.S. E|'pPEALS FOR
THE FED RAL ClRCU!T
HAY51 8 2011
mumnsAiv
dean

3
cc.
S
Alan H. Price, Esq.
Wes1ey K. Caine, Esq.
Kath1een W. Cannon, Esq.
Joseph W. Dorn, Esq.
Roger B. Schagrin, Esq.
Danie1 L. Porte1', Esq.
Francis J. Sai1er, Esq.
Michae1 D. Panzera, Esq.
Jeffrey D. Gerrish, Esq.
GPX INTL TIRE CORP V. US